Citation Nr: 9904764	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-34 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a head and neck injury.


REPRESENTATION

Appellant represented by:	Patricia Glazek, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to July 
1942.

In March 1985, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for chronic residuals of an 
injury to the head and spine.  In June 1993, the veteran 
submitted a letter indicating that he wanted to reopen his 
claim for service connection.  In August 1983, the Department 
of Veterans Affairs (VA) regional office (RO) determined that 
the veteran had not presented a new basis for finding that 
his service caused chronic impairments of his head and spine 
injuries.  In February 1994, notice of disagreement was 
received and in April 1994, a statement of the case was 
issued.  In the statement of the case, the veteran was told 
that the evidence was considered redundant of the alleged 
facts already considered by the Board, no evidence was 
submitted to show why the claimed disorder should be 
considered as service-connected nor was there indication of 
additional evidence being available, but not submitted.  In 
disagreement, the veteran perfected the appeal.  

On appellate review in August 1996 the Board affirmed the 
RO's denials, determining that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for residuals of a head and neck injury.  
The veteran appealed to the United States Court of Veteran's 
Appeals (Court).

In his November 1997 brief on appeal, the appellant argued 
that new and material evidence had been presented, as the 
evidence was probative to the issue at hand.  The appellant 
also argued that the Board's primary basis for refusal to 
reopen was that the record as a whole "does not demonstrate 
a reasonable possibility that the veteran had a disability of 
the head and neck attributable to in-service injury to his 
head and neck."  The appellant asserted that this misstated 
applicable legal standards.  The claimant must only establish 
that the evidence creates a reasonable possibility of a 
changed outcome on the merits, not that there was a head and 
neck injury.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
It was then argued that to the extent the appellant showed 
symptoms during service of later-diagnosed epilepsy, mental 
disorder, or neuromuscular dysfunction, an accurate 
determination of etiology was not a condition precedent to 
granting service connection.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Further, if the in-service diagnosis 
of pre-existing mental disorder lacks an adequate factual 
basis, then the VA must find other "clear and unmistakable 
evidence" to rebut the presumption of soundness to which 
appellant is entitled upon service entrance.  38 U.S.C. 
§§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306(a)(c).  The 
appellant also asserted that the Board's 1985 decision was 
inadequate and the 1996 decision made similar errors, 
especially by reiterating that only medical evidence during 
service or within one year following separation could 
establish the appellant's claim.  

Finally, in his brief on appeal, the appellant maintained 
that he was entitled to a de novo review because in November 
1996, the VA's Schedule for Rating Disabilities pertaining to 
mental disorders was amended.  61 Fed. Reg. 52,695 (Oct. 8, 
1996), 38 C.F.R. §§ 4.125(a), 4.130.  The appellant argued 
that Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM IV) deleted the diagnosis "organic 
mental disorder" and created three separate categories in 
its place, (1) delirium, dementia and amnestic and other 
cognitive disorders, (2) mental disorders due to a general 
medical condition, and (3) substance-related disorders.  The 
new DSM-IV diagnoses include dementia due to head trauma, 
personality change due to head trauma, and postconcussional 
change following head trauma.  The appellant also stated, 
where law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Also, where appellant's claim is based on a 
substantive right created by a statutory or regulatory 
provision that did not exist at the time of the prior final 
denial of claim, adjudication of the latter claim is not 
reopening of the first such as would be prohibited absent new 
and material evidence, and the fact of the intervening change 
in law is itself sufficient to change the factual basis such 
that the later claim is not a claim based on the same factual 
basis as the former claim.  Spencer v. Brown, 4 Vet. 
App. 283, 289 (1995), aff'd 17 F.3d 368 (Fed. Cir. 1994).  
The appellant then argued because the 1985 Board decision 
concluded that appellant's reported in-service injury was not 
severe enough to cause organic brain syndrome, the Board 
should be required to revisit the determination in light of 
DSM-IV criteria. 

In a March 1998 brief on appeal, the Secretary reviewed the 
statement of facts and argued that the Board appropriately 
found that new and material evidence had not been presented 
to reopen a claim for service connection.  The Secretary then 
recalled the provisions of 38 U.S.C. § 5108, stating that a 
previously disallowed claim must be reopened by the VA when 
new and material evidence is presented or secured with 
respect to that claim.  The Secretary noted that the Board 
must conduct a two-step analysis.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  First, it must determine 
whether the evidence presented or secured since the prior 
disallowance of the claim is new and material.  Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993); Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If it is, the Board must then review the new 
evidence in the context of the old to determine whether the 
prior disposition of the claim should be altered.  See Jones 
(McArthur) v. Derwinski, 1 Vet. App. 210, 215 (1991); Evans 
v. Brown, 9 Vet. App. 273 (1996).  The Secretary then argued 
that the evidence presented by the veteran was not new and 
failed to meet the first step of the Manio two-step analysis, 
as the evidence was of record at the time of the Board 
decisions dated in June 1950 and March 1985.  The Secretary 
pointed out that the appellant seemed to believe that the 
Board found the evidence new.  However, the Board found: "No 
new evidence providing insight into the chronicity of an 
injury sustained to the veteran's head or neck has been 
submitted since the March 1985 appellate decision."  The 
Secretary also argued that the evidence was not material 
either.  

In the brief on appeal, the Secretary also addressed several 
arguments presented in the appellant's brief.  Regarding the 
appellant's allegation that there was a claim of 
neuromuscular impairment which was last finally disallowed in 
1977, the Secretary stated that the appellant's reasoning was 
faulty because the Board decision of March 1985 found no 
residuals of an injury to the head or neck; thus, any organic 
disease of the central nervous system, including any claim 
for neuromuscular impairment, may not be presumed to have 
been incurred during service.  It was also argued that the 
appellant had presented no new and material evidence that he 
currently suffered from a neuromuscular disorder, and the 
appellant's substantive appeal stated that he wished to seek 
service connection for epilepsy, but made no reference to a 
claim for neuromuscular impairment.  

The Secretary also addressed the appellant's arguments which 
asserted that the recent change in DSM-IV, which deleted 
"organic mental disorder", is new and material pursuant to 
Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd 17 F.3d 368 
(Fed. Cir. 1994), and referenced the 1985 Board decision, by 
stating that since the Board found that appellant's in-
service injury was not severe enough to cause organic brain 
syndrome, the Board should revisit the determination in light 
of DSM-IV criteria.  With respect to the foregoing, the 
Secretary replied that in this case, DSM-IV is not 
applicable.  Assuming, without conceding, that the changes in 
DSM-IV were liberalizing criteria, it had no impact on the 
appellant's case.  DSM-IV was adopted for the purposes of 
Mental Disorder.  See 38 C.F.R. § 4.125.  Rating of 
disabilities such as epilepsy, brain disease due to trauma, 
paralysis, neuritis, etc., are covered under neurological 
conditions and convulsive disorder section of the rating 
criteria.  See 38 C.F.R. § 4.120, et seq.  These organic 
disabilities are neither rated by nor diagnosed according to 
the DSM-IV criteria, and, moreover, the appellant has not 
alleged or sought service connection for a mental disorder, 
such as schizophrenia.  Accordingly, any change in the DSM-IV 
criteria are not applicable to this case and do not 
constitute new and material evidence.  The Secretary then 
concluded that a summary disposition was appropriate for 
resolution of this appeal because the appellant had not 
presented new and material evidence.  

After reviewing the Appellant's and Secretary's briefs and 
evidence of record, in October 1998, the Court granted the 
appellant's motion for remand.  As such, the Board's decision 
was vacated and remanded pursuant to 38 U.S.C. § 7252(a).  In 
the order, the Court stated that in the decision on appeal 
the Board concluded that the evidence submitted was not 
material based on the principle "[e]vidence is material when 
. . . there is a reasonable probability that [the] new 
evidence, when viewed in context of all evidence, both old 
and new, would change the outcome", and acknowledged that 
this criterion for determining the materiality of newly-
presented evidence derived from Colvin v. Derwinski, 1 Vet. 
App. 171,174 (1991).  The Court then noted that in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Court of Appeals 
for the Federal Circuit invalidated the criteria set forth in 
Colvin for determining such materiality and found that VA's 
regulation on reopening, 38 C.F.R. § 3.356(a) (1997) - - 
which the Board decision here cited but as to the language of 
which the Board made no specific findings in connection with 
the evidence in this case - - was a "reasonable 
interpretation" of the materiality requirement 
in 38 U.S.C.A. § 5108.  Hodge v. West, 155 F.3d 1356.  In 
light of Hodge, the Court held that remand was necessary in 
order for the Board to apply 38 C.F.R. § 3.356(a) and Hodge.  
The Court vacated the Board's August 1996 decision and 
remanded the matter for issuance of a readjudicated decision 
supported by an statement of reasons or bases.  38 U.S.C. 
§§ 5108, 7104(a), (b), (d)(1); Hodge, 155 F.3d 1356; Fletcher 
v. Derwinski, 1 Vet. App. 394, 397 (1991); 38 C.F.R. § 3.156.  
On remand, the appellant should be free to submit additional 
evidence or arguments.  See Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  A November 1998 judgment effectuated the foregoing 
and the case is currently before the Board for appellate 
review.


REMAND

After the Court's order, in January 1999, the appellant, 
through his representative, submitted additional evidence and 
in an attached letter, requested a remand for initial RO 
review of newly submitted medical reports and for assistance 
in securing additional relevant military records.  The 
appellant asserted that there may be additional relevant 
information in his Navy medical records.  He explained that 
correspondence between the Navy Hospital at Portsmouth, 
Virginia and his mother in 1941-42 and his father in or after 
July 1942 indicate that additional correspondence associated 
with his condition at that time, may be available.  He added 
that clinical records dated in 1942 from the Naval Hospital 
at Bremerton, Washington also indicated that additional 
reports may be available.  The appellant also requested a 
remand in order to have more time to seek additional relevant 
information.  

VA regulations provide that any pertinent evidence submitted 
by the appellant or representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant or unless the Board 
determines that the benefit or benefits to which the evidence 
relates may be allowed on appeal without referral.  
38 C.F.R. § 20.1304(c) (1998).  As noted above, the appellant 
did not relinquish his procedural right to initial RO review.  
Accordingly, a remand is in order.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Prior to Hodge, when determining whether the evidence 
presented by a claimant qualified as "new and material", 
the Board generally applied the materiality test adopted by 
the Court in Colvin.  Under Colvin, evidence was deemed 
material when it was probative of the issue at hand and there 
was a reasonable possibility of a change in outcome when 
viewed in light of all the evidence of record.  See Colvin, 
1 Vet. App. at 174.  However, in Hodge, which was decided 
subsequent to the Board's promulgation of the August 1996 
decision, the Federal Circuit Court invalidated the Colvin 
test, reasoning that the "reasonable likely to change the 
outcome" requirement was inconsistent with the promulgated 
regulation on point, 38 C.F.R. § 3.156(a), which merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Fossie v. West, 12 
Vet. App. 1, 4 (1998); Hodge, 155 F.3d 1356.  Under Hodge, 
the reopening standard merely calls for judgments as to 
whether new evidence (1) bears directly or substantially on 
the specific matter, and (2) is so significant that it must 
be considered to fairly decide the merits of the claim.  
Fossie v. West, 12 Vet. App. at 4.

Although it appears as though the Board did not rely solely 
on the Colvin materiality test in rendering its August 1996 
determination, it is acknowledged that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Because of the above-discussed change in law, additional 
development is warranted.  In this case, the appellant has 
not been apprised of the change in law or provided with 
adequate reasons and bases contemplating such change.  

When the Board addresses in its decision a question that has 
not yet been addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he or she has been given an adequate opportunity to actually 
submit such evidence or argument, and whether the statement 
of the case provided the claimant fulfills the regulatory 
requirements.  38 C.F.R. § 19.29 (1998).  If not, the matter 
must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 393; 
38 C.F.R. § 19.9 (1998).

In order to extend to the appellant every equitable 
consideration and to ensure full compliance with due process 
requirements, this case is remanded to the RO for the 
following:

1.  The appellant should be afforded the 
opportunity to submit any additional 
evidence or argument in support of his 
claim.

2.  The RO should contact the National 
Personnel Records Center (NPRC) to obtain 
any additional service medical records, 
including medical reports dated from 1941 
to 1942 from the Navy Hospitals at 
Portsmouth, Virginia and Bremerton 
Washington.  Any evidence obtained should 
be made part of the claims folder.

3.  The RO also should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, inpatient or outpatient, 
who may possess additional records 
pertinent to his claim.  After any 
necessary authorization for release of 
medical information is secured from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran.

4.  The RO should review the additional 
evidence submitted, if any, and 
thereafter accomplish any development 
deemed necessary.  The RO should then 
readjudicate the appellant's claim of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
residuals of a head and neck injury.  All 
pertinent law, regulations and Court 
decisions should be considered, including 
38 U.S.C.A. §§ 5108, 7105; Hodge v. West, 
155 F.3d 1356, (Fed. Cir. 1998); 
38 C.F.R. § 3.156.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


